DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 26-51 are objected to because of the following informalities:  
Claim 26-51 recites “An instrument” in the preamble.  It should be “the instrument”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation “for removing abnormalities from the lower or upper GI tracts” in line 1-2.  There is no structure limitation that can perform the function. The examiner suggests for the Applicant to include structural limitation that is configured to perform the function of removing abnormalities from the lower or upper GI tracts.
Claim 48 recites the limitation “for performing resection or removal of tumors in close proximity to the portal vein or the pancreatic duct” in line 1-2.  There is no structure limitation that can perform the function. The examiner suggests for the Applicant to include structural limitation that is configured to perform the function of performing resection or removal of tumors in close proximity to the portal vein or the pancreatic duct.
Claim 49 recites the limitation “wherein the abnormalities are sessile polyps” in line 1-2.  There is no structure limitation that can perform the function. The examiner suggests for the Applicant to include structural limitation that is configured to perform the function of removing abnormalities that are sessile polyps.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 25-33 and 45-51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hancock Christopher (GB 2472972) in view of Cosmescu (US 2012/0283718).
Regarding claim 25, Hancock discloses an electrosurgical resection instrument (fig.16; transmission line 10) for applying to biological tissue radiofrequency (RF) electromagnetic (EM) energy (page 6, line 39 to page 7, line 26), the instrument comprising: an instrument tip comprising a planar body made of a first dielectric material (fig16; first dielectric material 12) separating a first conductive element (fig 16; upper conductive layer 14) on a first surface (fig.16; the top surface) thereof from a second conductive element (fig.16; a lower  conductive layer 16) on a second surface (fig.16; the bottom part) thereof, the second surface facing in an opposite direction to the first surface (as seen in figure 16, upper conductive layer 14 is located on the opposite direction to lower conductive layer 16); a coaxial feed cable (fig.10; coaxial cable 20) comprising an inner conductor (fig.16; inner conductor 22) , an outer conductor coaxial (fig.16; an outer conductor 24) with the inner conductor and a second dielectric material (fig.16; dielectric material 26) separating the inner and outer 
Cosmeseu teaches protective hull comprising a third piece of material mounted to form an underside of the instrument tip (fig.4; light attachment member 74), and the protective hull has a smoothly contoured convex undersurface facing away from the planar body (fig.4), the undersurface comprising a longitudinally extending recessed channel formed therein between a pair of ridges (the two ridges of 74 may form recessed). Cosmesue also teaches modifications of structures, arrangements, applications, proportions, elements, materials, or components used in the practice of the instant invention, in addition to those not specifically recited, can be varied or otherwise particularly adapted to specific environment [0031]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device as taught by Hancock with protective hull comprising a third piece of In re Leshin, 125 USPQ 416.
Regarding claim 26, Hancock in view of Cosmeseu teaches wherein the smoothly contoured convex undersurface of the protective hull smoothly tapers at a perimeter to meet the distal side edge of the planar body (fig.4 of Cosmescu show that the attachment member 74 tapers at distal edge). 
Regarding claim 27, Hancock in view of Cosmeseu teaches wherein a thickness of the protective hull decreases towards the distal end of the instrument tip (fig.8b; tip 234 of Hancock). 
Regarding claim 28, Hancock in view of Cosmeseu teaches a separation of the first and second conductive elements at the distal side portion edge is less than 1 mm (page 15; line 39-40 of Hancock). 
Regarding claim 29, Hancock in view of Cosmeseu teaches wherein the first and second conductive elements each comprise a layers of metallization (page 10, line 22-26), the layers of metallisation being formed on opposite surfaces of the first dielectric material (fig.16 of Hancock). 
Regarding claim 30, Hancock in view of Cosmeseu teaches wherein each layer of metallisation comprises a plated region. However, Hancock in view of Cosmeseu doesn’t teach a plated region formed from a metal having a melting point higher than 1500 °C, such as titanium or tungsten. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a titanium or tungsten, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 31, Hancock in view of Cosmeseu teaches wherein the first conductive element comprises a first connecting portion between the plated region and the inner conductor (as shown in figure 16, the inner conductor is arranged to contact the upper conductive layer 14 at the protruding portion 30) and the second conductive element comprises a second connecting portion between the plated region and the outer conductor (as shown in figure 17, the inner conductor is arranged to contact the lower conductive layer 16 at the protruding portion 28), wherein the first and second connecting portions are made from a conductive material having melting point less than 1200°C (page 10, line 22-26. Copper melting point is less than 1200°C). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a silver or gold, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 32, Hancock in view of Cosmeseu teaches the claimed invention above. However, Hancock in view of Cosmeseu doesn’t teach wherein the protective hull is formed from ceramic or biocompatible plastic. Hancock teaches other In re Leshin, 125 USPQ 416. 
Regarding claim 33, Hancock in view of Cosmeseu teaches the claimed invention as above except wherein the protective hull and first dielectric material are formed in one piece as a unitary body. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to integrate two piece into one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 
Regarding claim 45, Hancock in view of Cosmeseu teaches the claimed invention above. However, Hancock in view of Cosmeseu does not teach the cap element is formed from an impermeable insulating potting material. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to select any material including a potting material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 46, Hancock in view of Cosmeseu teaches wherein the coaxial cable is arranged to convey a microwave signal separately from or simultaneously with the RF signal, and wherein the first and second conductive elements are arranged on the first dielectric element to act as an antenna to radiate microwave EM radiation corresponding to the received microwave signal (page 7, line 17-26 of Hancock). 
Regarding claim 47, Hancock in view of Cosmeseu teaches removing abnormalities from the lower and/or upper GI tracts (page 1, line 9-10 of Hancock, “At certain frequencies, microwave energy can produce controlled ablation of biological tissue”. Since the device is use to ablate a biological tissue, it is capable of removing abnormalities from the lower and/ or upper GI tracts). 
Regarding claim 48, Hancock in view of Cosmeseu teaches performing resection or removal of tumors in close proximity to the portal vein or the pancreatic duct (page 1, line 9-10 of Hancock, “At certain frequencies, microwave energy can produce controlled ablation of biological tissue”. Since the device is use to ablate a biological tissue, it is capable of removing tumors close proximity to the portal vein or the pancreatic duct). 
Regarding claim 49, Hancock in view of Cosmeseu teaches wherein the abnormalities are sessile polyps (page 1, line 9-10, “At certain frequencies, microwave energy can produce controlled ablation of biological tissue”. Since the device is use to ablate a biological tissue, it is capable of removing abnormalities like sessile polyps of Hancock).
Regarding claim 50, Hancock in view of Cosmeseu teaches the claimed invention as above. However, Hancock in view of Cosmeseu does not teach wherein the metal is at least one of titanium or tungsten. it would have been obvious to one having In re Leshin, 125 USPQ 416
Regarding claim 51, Hancock in view of Cosmeseu teaches an instrument according to claim 7. However, Hancock in view of Cosmeseu does not teach wherein the conductive material is at least one of silver or gold. it would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a titanium or tungsten, since it has been held to be within the general skill of a worker in the art to select a known material such as silver or gold on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hancock Christopher (GB 2472972 ) in view of Cosmescu (US 2012/0283718) in further view of Prakash (US 2003/0088242).
Regarding claim 34, Hancock in view of Cosmeseu teaches the claimed invention above. However, Hancock in view of Cosmeseu fails to teach wherein the instrument tip has a curved distal edge. 
Prakash teaches a microwave antenna that may have a distal tip is preferably tapered. Figure 1 shows that the distal tip 24 is curved. The distal tip is preferably tapered and terminates at a tip to facilitate antenna insertion into tissue with minimal resistance [0087]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device as taught by Hancock in . 
Claims 35- 39 and 41-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hancock Christopher (GB 2472972) in view of Cosmescu (US 2012/0283718) in further view of Van Noord (US 5,246,440).
Regarding claim 35, Hancock in view of Cosmeseu teaches the claimed invention above. However, Hancock in view of Cosmeseu doesn’t teach a fluid feed conduit for conveying fluid to the instrument tip for delivery out of the instrument.
Van teaches teach a fluid feed conduit (fig.5; fluid-transporting tube 134) for conveying fluid to the instrument tip for delivery out of the instrument. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device as taught by Hancock in view of Cosmeseu with a fluid feed conduit as taught by Van for the purpose of fluid delivery to the treatment site.
Regarding claim 36, Hancock/ Cosmeseu in view of Van teaches wherein the fluid feed conduit comprises a sleeve (fig.2; body halves 140 and 141 of Van) that defines a lumen (the lumen that is created by fluid-transporting tube 134 of Van) for transporting fluid to the instrument tip, the sleeve having the instrument tip body and protective hull secured at a distal end thereof, and being arranged to carry the coaxial cable in the lumen. 
Regarding claim 37, Hancock/ Cosmeseu in view of Van teaches a fluid delivery mechanism (fig.2; handle 112 of Van) mounted at the distal end of lumen of the sleeve (col. 6; 10-11 of Van), the fluid delivery mechanism being operable to deliver fluid 
Regarding claim 38, Hancock/Cosmeseu in view of Van teaches wherein the fluid delivery mechanism includes a retractable needle mounted beneath the planar body in the recessed channel of the protective hull (col.6, line 40-43, “Tube 132 is adjustably supported in handle 112 to allow its distal end to be moved to any desired position with respect to and in proximity of the distal end of the electrode 118”-of Van). 
Regarding claim 39, Hancock/Cosmeseu in view of Van teaches, wherein the retractable needle is movable in the longitudinal direction between a deployed position in which the retractable needle protrudes beyond the distal end of the instrument tip and a retracted position in which the retractable needle is set back from the distal edge of the instrument tip (col.6, line 40-43 , “Tube 132 is adjustably supported in handle 112 to allow its distal end to be moved to any desired position with respect to and in proximity of the distal end of the electrode 118” of Van). 
Regarding claim 41, Hancock/Cosmeseu in view of Van teaches wherein the sleeve comprises a multi lumen tube (fig.2; body halves 140 and 141 comprises multiple lumen tube of Van). 
Regarding claim 42, Hancock/Cosmeseu in view of Van teaches wherein the sleeve includes an extruded separator element inserted inside a single lumen tube, the extruded separator element including a U-shaped channel for guiding the coaxial cable and one or more longitudinal passages for fluid to flow along the sleeve (fig.2; body halves 140 and 141, col. 7, line 16-22 “the two halves 140 and 141 define grooves 124 and 131 for accommodating optical conductor 126 and fluid-transporting tube 132” of Van).
Regarding claim 43, Hancock/Cosmeseu in view of Van teaches the wherein the sleeve has an outer diameter of 2.8 mm or less (page 16, line 6-13 discloses the outer diameter of tube support is 3.1 mm which is close to 2.8 mm of Hancock). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have any outer diameter of sleeve including outer diameter of 2.8 mm or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch,  617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 44, Hancock/Cosmeseu in view of Van teaches including a cap element (fig.16; gap 32 of Hancock) at the distal end of the sleeve, the cap element covering an electrical joint between the coaxial cable and the first and second conductive elements (page 12; line 36-38 of Hancock). 

Claims 40 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hancock Christopher (GB 2472972 A) in view of Cosmescu (US 2012/0283718) in further view of Van Noord (US 5,246,440) in further view of Castro (US 2011/0196418).
Regarding claim 40, Hancock in view of Cosmescu /Van teaches the claimed invention above. However, Hancock in view of Cosmescu /Van fails to teach the sleeve has longitudinal braids therein to assist in a transfer of torque from a proximal end to the instrument tip. 
Castro teaches a braid in the outer tube ([0035] of Castro) and (fig.11A). The braid of the outer tube as well as the rigid coupling of the coil to both the clevis and the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TIGIST S DEMIE/Examiner, Art Unit 3794